Citation Nr: 0932431	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure.  

2.  Entitlement to service connection for cardiomegaly (an 
enlarged heart).  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to July 
1990.  He also had service with the National Guard, with 
verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
VA RO in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

The Veteran contends that he currently suffers from 
congestive heart failure and cardiomegaly due to years of 
untreated high blood pressure/hypertension that had its onset 
in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  

Significantly, an in-service Report of Medical Examination, 
dated in October 1989, reveals findings of elevated blood 
pressure and reflects a recommendation that the Veteran be 
evaluated for hypertension and hyperlipidemia.  

The Board notes a May 1999 Occupational Health evaluation 
revealed findings of high blood pressure.  Various private 
treatment records, dated from January 1997 to April 2005, 
show diagnoses of and treatment for high blood pressure, 
cardiomegaly, heart failure, unspecified, chronic essential 
hypertension/hypertensive heart disease (malignant 
hypertension with heart failure), alcoholic cardiomyopathy, 
abnormal EKG, hyperlipidemia, and smoking induced obstructive 
lung disease/chronic bronchitis.  Notably, a May 1999 private 
radiology report indicates findings of negative chest views, 
and normal cardiac size.  The Board finds that the evidence 
is unclear as to the nature and etiology of the Veteran's 
current hypertension, and there is no opinion of record to 
address the existence of a nexus between any current 
hypertension and service.  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the Veteran's assertions, along with 
the evidence showing in-service findings of high blood 
pressure and post-service diagnoses of high blood pressure 
and hypertension, the Board finds that a VA examination with 
a medical opinion is warranted to properly adjudicate this 
claim.  

Moreover, the Board observes that, as it relates to the 
issues of service connection for congestive heart failure and 
for cardiomegaly, it is the Veteran's essential contention, 
as stated in his July 2005 claim, that these cardiac 
disorders were caused by his hypertension.  The claims file 
does not contain a medical opinion addressing this 
contention.  Under these circumstances, should service 
connection be established for hypertension, the Board finds 
that a VA examination to obtain a medical opinion-based on 
consideration of the Veteran's documented medical history and 
assertions, and supported by stated rationale is needed to 
resolve the congestive heart failure and cardiomegaly claims.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); Charles v. Principi, 16 Vet. App. 370 
(2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and his representative to request that he 
furnish the names, addresses, and dates 
of treatment for all medical providers, 
VA and non-VA, from whom he has received 
treatment for his congestive heart 
failure, cardiomegaly, and hypertension 
not already of record.  After the Veteran 
has signed any necessary releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
hypertension.  The examiner should offer 
an opinion, consistent with sound medical 
principles, whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability had its onset n or is 
otherwise related to the Veteran's 
service.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

3.  If and only if service connection for 
hypertension is granted, the AMC/RO 
should arrange for the Veteran to undergo 
VA cardiology examination, by an 
appropriate specialist, at a VA medical 
facility.  Again, the entire claims file, 
to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The examiner should clearly confirm the 
diagnoses of congestive heart failure and 
cardiomegaly.  The examiner should offer 
an opinion, consistent with sound medical 
principles, whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disabilities are a consequence of or 
increased in severity due to the 
Veteran's hypertension.  In rendering the 
requested opinion, the examiner should 
specifically consider and address all 
pertinent evidence of record.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

4.  If the Veteran fails to report to a 
scheduled examination, the AMC/RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent facility.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remain denied, the AMC/RO must furnish 
the Veteran and his representative with a 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



